DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 08/20/2020 and 02/10/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-10 are objected to because of the following informalities:  
Claim(s) 1 recite phrase(s) “being configured”, “being connected”, “being located”, “being disposed”. The Examiner suggests amending the phrase(s) to recite “is configured”, “is connected”, “is located”, “is disposed” to restore clarity.
Claim(s) 2-10 not specifically addressed share the same informalities as claim(s) 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al. (US 20050035311; hereinafter Asakawa) in view of NAKAMURA et al. (US 20180031614).
Regarding claim 1, Asakawa teaches in figure(s) 1-16 a testing device for thin film transistor (TFT) array substrate, comprising: 
a loading platform (an X-Y table 14 for supporting the stage 13; figures 1-2), a test module (an LCD panel inspection apparatus or image sensing element inspection apparatus comprising 15,21,16,16A,26) disposed above the loading platform, and a driving module (LCD driver 24) connected to the test module; 

    PNG
    media_image1.png
    768
    517
    media_image1.png
    Greyscale

the test module comprising a vertical probe head (electrode Sp of probe 15A of probe card 15) disposed above the loading platform (13/14), a connection portion (15A) disposed on one side of the probe head (Sp), a probe card (15) disposed at a side of the connection portion away from the probe head, an image acquisition module (image sensing element 16, image processor 16A) disposed above the loading platform (13/14), and a frame (26,25) connecting the probe head and the image acquisition module, wherein the frame being connected to the driving module (para. 83 - Under the control of the controller 26, the pattern generator 25 generates various types of illuminated inspection signals. The signals are applied from the probe card 15 to the corresponding LCD panel S1 through the LCD driver 24); 
(16,16A) being located above the probe card (15); the image acquisition module comprising a lens (polarizing plate 21, CCD camera 16; para. 30 - image sensing mechanism further includes a camera to photograph the LCD panel, and a moving mechanism to move the camera in at least one of X, Y, Z, and .theta. directions) connected to the frame and a light source (LEDs 18; para. 75 - A large number of point light sources, white-emitting diodes, or other-color-emitting diodes, e.g., red-emitting diodes (to be merely referred to as LEDs hereinafter) 18 can be arranged in a matrix on the lower surface in the stage 13) disposed at an end of the lens near the loading platform; 
the loading platform being configured to place a TFT array substrate (substrate S); one side of the TFT array substrate being disposed with a test component (para. 71 - Rectangular LCD panels S1 each with a side of approximately 20 mm can be arranged in a matrix on the upper surface of the LCD substrate S), and after placing the TFT array substrate on the loading platform, the side of the TFT array substrate disposed with the test component facing upward; 
the driving module being configured to drive the movement of the frame (para. 30 - a moving mechanism to move the camera in at least one of X, Y, Z, and .theta. directions) to drive the probe head (Sp), the connection portion (15A), the probe card (15) and the image acquisition module (16) to move, so that the probe card being in contact with the test component to electrically connect the probe card to the test component (para. 126 - prober chamber can include a stage 13, a probe card 15 arranged above the stage 13, and a tester T electrically connected to the probe card 15. When the stage 13 moves in the horizontal and vertical directions (FIG. 1), respective image sensing elements S1 on a substrate S on the stage 13 are subjected to light-reception test with their electrodes Sp being in electrical contact with probes 15A of the probe card 15); 
the image acquisition module being configured to illuminate the test component with the light source (para. 151 - point light sources can be controlled to irradiate only an image sensing element portion that detects a signal for light-reception test); 
Asakawa does not teach explicitly the probe card being configured to detect a current flowing through the test component after being electrically connected to the test component.
However, NAKAMURA teaches in figure(s) 1-13 the probe card (tester unit 11; figure 1) being configured to detect a current (para. 64 - r acquiring a current path of a measurement target based on an amplitude (intensity) image indicating an amplitude of detected reflected light and identifying a fault portion of the measurement target) flowing through the test component (para. 32 - semiconductor apparatus D, for example, a thin film transistor (TFT)) after being electrically connected to the test component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asakawa by having the probe card being configured to detect a current flowing through the test component after being electrically connected to the test component as taught by An inspection apparatus includes a tester unit and a computer that generate phase image data based on a phase difference between a reference signal generated based on a stimulus signal and the detection signal, the phase image data including a phase component indicating the phase difference, and generates an image indicating a path of a current from the phase image data" (abstract of NAKAMURA).

Regarding claim 2, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the probe card (15) comprises a body (LCD substarte S, polarizing plate 21) disposed on a side of the connection portion away from the probe head (Sp), and a probe disposed at an end of the body away from the probe head (Sp) and extending in a direction approaching the loading platform (13).

Regarding claim 3, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 2, wherein the body (S) is parallel to a horizontal plane (X-plane).

Regarding claim 4, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 2, wherein the image acquisition module (16,16A) is located above the probe (15,15A).


Regarding claim 6, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the image acquisition module is a charge-coupled device (CCD) camera (para. 47 -  CCD camera & lens; figure 4), and the lens is a CCD lens.

Regarding claim 7, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the loading platform comprises a base (XY table 14; figure 1) and a support (chamber 12) disposed under the base; the test module is located above the base.

Regarding claim 8, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the frame (26,25) is disposed above the probe head (Sp) and the image acquisition module (16,16A).

Regarding claim 9, Asakawa teaches in figure(s) 1-16 a testing method for TFT array substrate, applicable to the testing device for TFT array substrate as claimed in Claim 1, comprising: 
(S); one side of the TFT array substrate being provided with a test component (S1); and the TFT array substrate being placed on the loading platform (13) so that the side of the TFT array substrate with the test component facing upward; 
Step S2: the driving module (LCD driver, XYZ driving mechanism) driving the frame to move the probe head (sP), the connection portion (15A), the probe card (15) and the image acquisition module to move, so that the probe card contacting the test component to electrically connect the probe card (15) to the test component (S1); 
Step S3: the image acquisition module using the light source to illuminate the test component; 
Step S3: the image acquisition module (16,16A) using the light source (18) to illuminate the test component (S1);
Asakawa does not teach explicitly Step S4: the probe card detecting the current flowing through the test component.
However, NAKAMURA teaches in figure(s) 1-13 Step S4: the probe card (11) detecting the current (para. 4 -  a current path on a metal surface is acquired based on an amplitude (intensity) image indicating an amplitude (intensity of reflected light) of detected reflected light) flowing through the test component (D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asakawa by An inspection apparatus includes a tester unit and a computer that generate phase image data based on a phase difference between a reference signal generated based on a stimulus signal and the detection signal, the phase image data including a phase component indicating the phase difference, and generates an image indicating a path of a current from the phase image data" (abstract).

Regarding claim 10, Asakawa teaches in figure(s) 1-16 the testing method for TFT array substrate as claimed in Claim 9, wherein in step S2, the driving module drives the frame  (para. 30 - a moving mechanism to move the camera in at least one of X, Y, Z, and .theta. directions) to move the probe head (Sp), the connection portion (15A), the probe card (15) and the image acquisition module (16) to move, so that the probe card being in contact with the test component to electrically connect the probe card to the test component (para. 126 - prober chamber can include a stage 13, a probe card 15 arranged above the stage 13, and a tester T electrically connected to the probe card 15. When the stage 13 moves in the horizontal and vertical directions (FIG. 1), respective image sensing elements S1 on a substrate S on the stage 13 are subjected to light-reception test with their electrodes Sp being in electrical contact with probes 15A of the probe card 15).

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa in view of NAKAMURA, and further in view of Reinhorn et al. (US 20030156280).
Regarding claim 5, Asakawa in view of NAKAMURA teaches the testing device for TFT array substrate as claimed in Claim 1, 
Asakawa in view of NAKAMURA does not teach explicitly wherein the light source is an annular light source.
However, Reinhorn teaches in figure(s) 7-8 wherein the light source is an annular light source (250 in figures 7-8; para. 48 - incident beam of light 140 have been reshaped to have an annular profile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asakawa by having wherein the light source is an annular light source as taught by Reinhorn in order to provide "Bright and dark field imaging operations in an optical inspection system occur along substantially the same optical path using the same light source by producing either a circular or an annular laser beam" (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868